DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach an imaging device, an imaging method executed by the imaging device and a non-transitory computer-readable storage medium storing a program executable by a computer which controls the imaging device comprising determining whether at least one of the imaging device or a subject is stationary, determining whether a focal state is a focus state in which the subject is in focus, storing a focal length and a position of the focus lens in a storage unit in a case in which the focal state is determined to be the focus state and the at least one of the imaging device or the subject is determined to be stationary, generating tracking data for changing the position of the focus lens in accordance with a change in focal length, using a plurality of focal lengths and a plurality of positions of the focus lens stored in the storage unit, and performing a zoom tracking control using the tracking data, wherein the processor determines whether the subject is stationary using a plurality of images obtained by imaging the subject in a case in which the focal state is determined to be the focus state, and specifically comprising wherein the processor is configured not to use the generated tracking data for the zoom tracking control in a case in which an error between data obtained by approximating reference tracking data corresponding to the imaging lens to the generated tracking data, and the generated tracking data, is outside of a predetermined range as disclosed in claims 1, 12 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            6/10/2022